EXHIBIT 10.2

 

SEVENTH AMENDMENT TO
NOTE PURCHASE AGREEMENT AND CONVERTIBLE SENIOR SUBORDINATED
NOTE

 

THIS SEVENTH AMENDMENT (this “Amendment”), dated as of February 18, 2005, to the
Note Purchase Agreement, dated as of March 27, 1998, by and among DRESDNER
KLEINWORT BENSON PRIVATE EQUITY PARTNERS LP, a Delaware limited partnership (the
“Purchaser”), and GARDENBURGER, INC., an Oregon corporation (the “Company”).

 

WHEREAS, the parties hereto have entered into the Note Purchase Agreement, dated
as of March 27, 1998 (as amended, modified or restated from time to time, the
“Agreement”), a First Amendment to Note Purchase Agreement dated as of December
23, 1999 (the “First Amendment”), a Second Amendment to Note Purchase Agreement
dated as of January 10, 2002 (the “Second Amendment”), a Third Amendment to Note
Purchase Agreement dated as of September 20, 2002 (the “Third Amendment”), a
Fourth Amendment to Note Purchase Agreement dated as of December 31, 2002 (the
“Fourth Amendment”), a Fifth Amendment to Note Purchase Agreement dated as of
December 29, 2003 (the “Fifth Amendment”) and a Sixth Amendment dated as of
August 13, 2004 (the “Sixth Amendment”); unless otherwise defined herein, all
capitalized terms used herein (including the recitals) shall have the meanings
assigned to such terms in the Agreement, as amended by the First Amendment,
Second Amendment Third Amendment, Fourth Amendment, Fifth Amendment and Sixth
Amendment and hereby;

 

WHEREAS, Annex Holdings I L.P. (“Annex”) is the assignee of Purchaser and the
term “Purchaser” shall be deemed to refer to Annex, where applicable ;

 

WHEREAS, the Company executed and delivered to Purchaser a Second Amended and
Restated Convertible Senior Subordinated Note dated September 2, 2004 in the
original principal amount of $16,905,643 (the “Second Amended Note”);

 

WHEREAS, the Company is party to a Revolving Credit and Term Loan Agreement
dated as of January 10, 2002, as amended, with CapitalSource Finance LLC as a
lender and as agent (“CapitalSource”);

 

WHEREAS, the Company and CapitalSource are contemporaneously entering into an
Eighth Amendment to Revolving Credit and Term Loan Agreement dated as of
February 18, 2005, in substantially the form attached hereto as Exhibit A (the
“CapitalSource Eighth Amendment”); and

 

WHEREAS, the Company has requested the Purchaser to amend the Agreement on the
terms and conditions set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 


1.             AMENDMENTS TO FINANCIAL COVENANTS.  EFFECTIVE AS OF FEBRUARY 18,
2005, SUBJECT TO THE CONDITIONS HEREIN, THE FINANCIAL COVENANTS AND RELATED
DEFINITIONS CONTAINED IN SUBPARAGRAPH 2D OF THE AGREEMENT SHALL BE AMENDED AND
RESTATED IN THEIR ENTIRETY IN THE MANNER SET FORTH ON ANNEX I HERETO.


 


2.             CONDITIONS.  THIS AMENDMENT SHALL BE SUBJECT TO SATISFACTION OF
THE FOLLOWING CONDITIONS PRECEDENT, AFTER GIVING EFFECT TO THIS AMENDMENT,
INCLUDING THE WAIVERS CONTAINED IN SECTION 3 BELOW:  (A) THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASER AN EXECUTED ORIGINAL COPY OF THIS AMENDMENT AND EACH
OTHER AGREEMENT, DOCUMENT OR INSTRUMENT REASONABLY REQUESTED BY THE PURCHASER IN
CONNECTION WITH THIS AMENDMENT; AND (B) CAPITALSOURCE AND THE COMPANY SHALL HAVE
EXECUTED THE CAPITALSOURCE EIGHTH AMENDMENT.


 


3.             WAIVERS.  THE PURCHASER HEREBY ACKNOWLEDGES THAT THE COMPANY IS
IN BREACH OF ONE OR MORE FINANCIAL COVENANTS CONTAINED IN SUBPARAGRAPH 2(D)(B)
OF THE AGREEMENT FOR THE FISCAL PERIODS ENDED SEPTEMBER 30, 2004 AND DECEMBER
31, 2004.  THE PURCHASER HEREBY WAIVES ALL EVENTS OF DEFAULT RESULTING FROM
BREACHES AND NONCOMPLIANCE BY THE COMPANY WITH SUBPARAGRAPH 2(D)(B) FOR THE
FISCAL PERIODS ENDING SEPTEMBER 30, 2004 AND DECEMBER 31, 2004.  THIS WAIVER
DOES NOT APPLY TO ANY BREACH OR EVENT OF DEFAULT UNDER THE AGREEMENT OR THE
CONVERTIBLE NOTES TO THE EXTENT IT RELATES TO ANY OTHER FISCAL PERIOD.


 


4.             RATIFICATION OF AGREEMENT.


 

(A)           TO INDUCE THE PURCHASER TO ENTER INTO THIS AMENDMENT, THE COMPANY
REPRESENTS AND WARRANTS THAT, AFTER GIVING EFFECT TO THIS AMENDMENT, NO
VIOLATION OF THE TERMS OF THE AGREEMENT EXIST AND ALL REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE AGREEMENT ARE TRUE, CORRECT, AND COMPLETE IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF EXCEPT AS (I) REFLECTED IN ANY
SCHEDULE TO THE SENIOR CREDIT AGREEMENT, AS UPDATED UNDER THE TERMS OF SECTION
4(A)(II) OF THE EIGHTH AMENDMENT (II) DISCLOSED IN THE COMPANY’S REPORTS FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION, OR (III) DISCLOSED TO PURCHASER’S
REPRESENTATIVE ON THE BOARD DURING A MEETING OF THE BOARD, AND EXCEPT TO THE
EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER
DATE IN WHICH CASE THEY WERE TRUE, CORRECT, AND COMPLETE IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH EARLIER DATE.

 

(B)           TO FURTHER INDUCE PURCHASER TO ENTER INTO THIS AMENDMENT, THE
COMPANY ACKNOWLEDGES AND AGREES THAT, AS OF JANUARY 31, 2005, THE AMOUNT
OUTSTANDING UNDER THIS AGREEMENT AND CONVERTIBLE NOTE (INCLUDING ACCRUED
INTEREST AND FEES) IS:  (I)  $16, 905,643 OF PRINCIPAL, (II) $4,088,770 OF
ACCRUED INTEREST, (III) $3,381,129 OF EXIT FEE ON PRINCIPAL, AND (IV) THE EXIT
FEE TO BE CALCULATED AT AN AMOUNT EQUAL TO TWENTY PERCENT (20%) OF THE ACCRUED
AND UNPAID INTEREST.  THE COMPANY HEREBY ACKNOWLEDGES AND AGREES IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER ORIGINATING ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED
THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO
REPAY THE INDEBTEDNESS EVIDENCED BY THE AGREEMENT AND CONVERTIBLE NOTE.

 

Except as expressly set forth in this Amendment, the terms, provisions and
conditions of the Agreement and the Investment Documents as previously amended
are unchanged, and said agreements, as amended, shall remain in full force and
effect and are hereby confirmed and ratified.

 

2

--------------------------------------------------------------------------------


 


5.             TOTAL DEBT RATIO FEE.  IN ADDITION TO AND NOTWITHSTANDING ANY
OTHER PROVISION OF THE AGREEMENT, COMMENCING WITH THE QUARTERLY TEST PERIOD
ENDING SEPTEMBER 30, 2005 AND CONTINUING FOR EACH QUARTERLY TEST PERIOD
THEREAFTER, COMPANY SHALL PAY TO PURCHASER THE FEES SPECIFIED BELOW (EACH
INSTALLMENT OF SUCH FEES, INDIVIDUALLY AND COLLECTIVELY, THE “TOTAL DEBT RATIO
FEE”) IF COMPANY’S TOTAL DEBT RATIO FOR SUCH QUARTERLY TEST PERIOD EXCEEDS THE
RATIO CORRESPONDING TO SUCH QUARTERLY TEST PERIOD IN THE TABLE SET FORTH BELOW:

 

Quarterly Test Period:

 

If the Total Debt
Ratio is Greater Than:

 

Then the Total Debt
Ratio Fee Installment
Amount Shall Be:

 

Ending on September 30, 2005

 

1.25:1.00

 

$

1,000,000

 

Ending on December 31, 2005 and ending on the final day of each Quarterly Test
Period thereafter

 

1.25:1.00

 

$

500,000

 

 

If an installment of the Total Debt Ratio Fee is due in accordance with the
foregoing table, such installment shall be added to the principal amount due to
Purchaser under this Agreement and Convertible Note subject to the terms of
Section 6P of the Agreement as amended hereby.

 


6.             AMENDMENT FEE.  THE COMPANY SHALL PAY TO PURCHASER $250,000 FOR
THE NONREFUNDABLE AMENDMENT FEE (THE “SEVENTH AMENDMENT FEE”), WHICH SHALL BE
ADDED TO THE PRINCIPAL AMOUNT DUE TO PURCHASER UNDER THE AGREEMENT AND
CONVERTIBLE NOTE SUBJECT TO THE TERMS OF SECTION 6P OF THE AGREEMENT AS AMENDED
HEREBY.


 


7.             CONSENT TO CAPITALSOURCE EIGHTH AMENDMENT.  THE PURCHASER
CONSENTS TO THE EXECUTION AND DELIVERY BY THE COMPANY OF THE CAPITALSOURCE
EIGHTH AMENDMENT AND AFFIRMS THAT THE PROVISIONS OF THE CAPITALSOURCE EIGHTH
AMENDMENT DO NOT CONSTITUTE A BREACH OR EVENT OF DEFAULT UNDER THE AGREEMENT OR
THE CONVERTIBLE NOTES AND THAT THE AMORTIZING ADVANCE AMOUNT CONSTITUTES SENIOR
INDEBTEDNESS.


 


8.             BLOCKAGE.  NOTWITHSTANDING ANY PROVISION SET FORTH IN SECTION 6P
OF THE AGREEMENT OR ANY OTHER PROVISION OF THE AGREEMENT OR ANY OTHER INVESTMENT
DOCUMENT:


 

(A)           UNTIL THE DATE UPON WHICH THE OBLIGATIONS (AS DEFINED IN THE
SENIOR CREDIT AGREEMENT) OWED TO THE AGENT AND LENDERS UNDER THE SENIOR CREDIT
AGREEMENT HAVE BEEN IRREVOCABLY REPAID IN FULL IN CASH, THE COMPANY MAY NOT MAKE
AND THE PURCHASER OR ANY SUCCESSOR IN INTEREST MAY NOT RECEIVE OR RETAIN ANY
PAYMENT OR DISTRIBUTION (IN CASH, IN KIND, IN PROPERTIES OR SECURITIES, BY
SET-OFF OR OTHERWISE, EXCEPT THAT THE HOLDERS OF THE SUBORDINATED DEBT MAY
ACCRUE PAYMENT-IN-KIND INTEREST AND FEES) IN RESPECT OF THE SUBORDINATED DEBT;
PROVIDED, HOWEVER, THAT IF: (I) THE AGENT AND LENDERS UNDER THE SENIOR CREDIT
AGREEMENT EXTEND THE LAST DAY OF THE TERM LOAN TERM (AS DEFINED IN THE SENIOR
CREDIT AGREEMENT AS IN EFFECT ON THE DATE HEREOF) OR THE REVOLVING FACILITY TERM
(AS DEFINED IN THE SENIOR CREDIT AGREEMENT AS IN EFFECT ON THE DATE HEREOF)
BEYOND THE MATURITY DATE (AS DEFINED IN THE SECOND AMENDED NOTE) AND (II) NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER SECTION VIII(A) OF THE
SENIOR CREDIT AGREEMENT AS IN EFFECT ON THE DATE HEREOF, THEN, AS OF THE
MATURITY DATE, THIS SECTION 8(A) SHALL NO

 

3

--------------------------------------------------------------------------------


 

LONGER HAVE ANY EFFECT AND THE PROVISIONS OF SECTION 6P AS IN EFFECT AS OF THE
DATE OF THE SIXTH AMENDMENT SHALL GOVERN THE RIGHTS OF THE PURCHASER.

 

(B)           FROM THE DATE HEREOF THROUGH AUGUST 15, 2005, PROVIDED THAT
OBLIGATIONS UNDER THE SENIOR CREDIT AGREEMENT REMAIN OUTSTANDING, THE PURCHASER
OR ANY SUCCESSOR IN INTEREST MAY NOT EXERCISE ANY REMEDIES OR COMMENCE ANY
ACTION OR PROCEEDING TO RECOVER ANY AMOUNTS DUE OR TO BECOME DUE WITH RESPECT TO
THE SUBORDINATED DEBT.  ON AND AFTER AUGUST 16, 2005, THE PURCHASER SHALL BE
ENTITLED TO EXERCISE THE COLLECTION OR ENFORCEMENT RIGHTS AND REMEDIES IT MAY
HAVE (IF ANY) UNDER SECTION 6P(IV) OF THE AGREEMENT, SUBJECT IN ALL RESPECTS TO
THE PROHIBITIONS ON PAYMENTS AND DISTRIBUTIONS DESCRIBED IN THE FOREGOING
SUBSECTION (A), WHICH SHALL REMAIN IN PLACE AS SET FORTH THEREIN, AND SUBJECT TO
ANY OTHER APPLICABLE RESTRICTIONS SET FORTH IN THE AGREEMENT; PROVIDED, THAT IN
NO EVENT SHALL THE PURCHASER BE ENTITLED TO ISSUE TO THE AGENT UNDER THE SENIOR
CREDIT AGREEMENT ANY WRITTEN NOTICE OF ITS INTENT TO EXERCISE ANY RIGHTS OR
REMEDIES UNDER THE AGREEMENT, APPLICABLE LAW OR OTHERWISE AT ANY TIME PRIOR TO
AUGUST 16, 2005 (IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE
PURCHASER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AMENDMENT, THE
CAPITALSOURCE EIGHTH AMENDMENT, OR ANY INSTRUMENT, AGREEMENT OR DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THEREWITH, SHALL BE DEEMED TO (X) LIMIT OR
IMPAIR THE AGENT’S RIGHT TO ISSUE A BLOCKAGE NOTICE (AS DEFINED IN THE
AGREEMENT) AND/OR (Y) COMMENCE THE COUNTING OF THE 179 DAY STANDSTILL PERIOD
REFERENCED IN SUBSECTION 6P(IV) OF THE AGREEMENT).

 


9.             AMENDMENT TO SECOND AMENDED NOTE.  SECTION 4(A)(II) CLAUSE (II)
OF THE SECOND AMENDED NOTE IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS
FOLLOWS:


 

any interest due and payable on any Interest Payment Date occurring after
December 31, 2003, up to but not including the Maturity Date, or any interest
accrued thereon; provided that the Company pays to the Registered Holder in cash
on each Interest Payment Date occurring on or after September 30, 2004, the
amount of interest that has accrued and become payable through such date
pursuant to Section 2 hereof to the extent and only if permitted under Section
7.11 of the Revolving Credit and Term Loan Agreement dated as of January 10,
2002, between CapitalSource Finance LLC and the Company, as amended;

 


10.           INTEREST. FROM AND AFTER THE DATE HEREOF, UNTIL PAYMENT IN FULL OF
ALL AMOUNTS DUE UNDER THIS AGREEMENT AND THE CONVERTIBLE NOTE, INTEREST ON ALL
OUTSTANDING AMOUNTS SHALL ACCRUE MONTHLY AT THE RATE OF 15% PER ANNUM SUBJECT TO
THE TERMS OF SECTION 6P OF THE AGREEMENT AS AMENDED HEREBY.


 


11.           BINDING ON SUCCESSORS AND ASSIGNS.  ALL THE TERMS AND PROVISIONS
OF THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES. 
WHENEVER IN THIS AMENDMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH
REFERENCE SHALL BE DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PARTY.


 


4

--------------------------------------------------------------------------------



 


12.           FURTHER ASSURANCES.  EACH OF THE COMPANY AND THE PURCHASER, AS THE
CASE MAY BE, SHALL DULY EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND
DELIVERED, SUCH FURTHER INSTRUMENTS AND PERFORM OR CAUSE TO BE PERFORMED SUCH
FURTHER ACTS AS MAY BE NECESSARY OR PROPER IN THE REASONABLE OPINION OF THE
PURCHASER TO CARRY OUT THE PROVISIONS AND PURPOSES OF THIS AMENDMENT.


 


13.           EFFECT OF AMENDMENT.  TO THE EXTENT ANY TERMS AND CONDITIONS IN
THE AGREEMENT SHALL CONTRADICT OR BE IN CONFLICT WITH ANY PROVISIONS OF THIS
AMENDMENT, THE PROVISIONS OF THIS AMENDMENT SHALL GOVERN.


 


14.           EXPENSES.  ALL EXPENSES OF THE PURCHASER INCURRED IN CONNECTION
WITH THIS AMENDMENT, INCLUDING REASONABLE EXPENSES OF THE PURCHASER’S COUNSEL,
WILL BE PAID BY THE COMPANY.


 


15.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF
THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.


 


16.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

ANNEX HOLDINGS I LP

 

By: Annex Capital Partners LLC

 

 

 

By:

  /s/ Alexander P. Coleman

 

 

 

Alexander P. Coleman

 

 

Title:

 

 

 

 

 

GARDENBURGER, INC.

 

 

 

 

 

By:

  /s/ Robert T. Trebing, Jr.

 

 

 

Name:  Robert T. Trebing, Jr.

 

 

Title:   Senior Vice President and Chief Financial Officer

 

 

[Signature Page to Seventh Amendment to Note Purchase Agreement and Convertible
Senior Subordinated Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Copy of CapitalSource Eighth Amendment to Revolving Credit and Term Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

FINANCIAL COVENANTS

 

1)             Leverage Ratio

 

The Leverage Ratio for each Quarterly Test Period shall not exceed the ratios
specified below:

 

Quarterly Test Period

 

Ratio

 

September 30, 2005

 

1.80:1.00

 

December 31, 2005 and as of each Quarterly Test Period thereafter

 

1.55:1.00

 

 

2)             Minimum EBITDA

 

EBITDA shall not be less than -$1,350,000 for the fiscal quarter ending March
31, 2005 and $1,250,000 for the fiscal quarter ending June 30, 2005.  Commencing
with the Quarterly Test Period ending September 30, 2005 and continuing on and
as of each Quarterly Test Period thereafter, EBITDA shall not be less than
$2,800,000.

 

3)             Fixed Charge Coverage Ratio

 

The Fixed Charge Coverage Ratio for each Quarterly Test Period shall not be less
than the ratios specified below:

 

Quarterly Test Period

 

Ratio

 

September 30, 2005

 

0.90 :1.00

 

December 31, 2005 and as of each Quarterly Test Period thereafter

 

1.00:1.00

 

 

For purposes of the covenants set forth in this Section 2D, the terms listed
below shall have the following meanings:

 

“Capital Expenditures” shall mean, for any fiscal year or fiscal quarter, as
applicable, the sum (without duplication) of all expenditures (whether paid in
cash or accrued as liabilities) during such fiscal year that are or should be
treated as capital expenditures under GAAP.

 

“EBITDA” shall mean, for any fiscal quarter or Quarterly Test Period, as
applicable, the sum, without duplication, of the following for the Company on a
consolidated and

 

ANNEX I - 1

--------------------------------------------------------------------------------


 

consolidating basis:  Net Income determined in accordance with GAAP, plus,
(a) Interest Expense, (b) taxes on income, whether paid, payable or accrued,
(c) depreciation expense, (d) amortization expense, (e) non-cash dividends on
preferred stock, and (f) all other non-cash, non-recurring charges and expenses,
excluding accruals for cash expenses made in the ordinary course of business,
all of the foregoing determined in accordance with GAAP, less all non-cash
income.

 

“Fixed Charge Coverage Ratio” shall mean, at any date of determination, for the
Company individually and collectively on a consolidated and consolidating basis,
the ratio of (a) EBITDA for the Quarterly Test Period most recently ended before
such date, to (b) Fixed Charges for the Quarterly Test Period most recently
ended before such date, in each case taken as one accounting period.

 

“Fixed Charges” shall mean, on any calculation date, for any Quarterly Test
Period, the sum of the following for the Company, individually and collectively,
on a consolidated and consolidating basis:  (a) Total Debt Service for such
period, (b) Capital Expenditures during such period, (c) income taxes paid in
cash or accrued during such period, and (d) dividends paid or declared during
such period.

 

“Interest Expense” shall mean, for any fiscal quarter or Quarterly Test Period,
as applicable, total interest expense (including attributable to Capital Leases
in accordance with GAAP) of the Company individually and collectively, on a
consolidated and consolidating basis with respect to all outstanding
Indebtedness including capitalized interest but excluding commissions, discounts
and other fees owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Interest Rate Agreements.

 

“Interest Rate Agreement” shall mean any interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to hedge the
position with respect to interest rates.

 

“Leverage Ratio” shall mean, at any date of determination, for the Company, the
ratio of (i) the aggregate unpaid principal amount of all Loans (under and as
defined in the Senior Credit Agreement) on such date, plus the aggregate
liability of the Company pursuant to any letter of credit or surety bond on such
date to (ii)  EBITDA for the Quarterly Test Period.

 

“Net Income” shall mean, for any fiscal quarter or Quarterly Test Period, as
applicable, the net income (or loss) of the Company individually and
collectively on a consolidated and consolidating basis for such period taken as
a single accounting period determined in conformity with GAAP; provided, that
there shall be excluded (i) the income (or loss) of any Person in which any
other Person (other than the Company) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to the Company
by such Person during such period, (ii) the income (or loss) of any Person
accrued prior to the date it becomes the Company or is merged into or
consolidated with the Company or that Person’s assets are acquired by the
Company, (iii) the income of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions of that income by
that Subsidiary is not at the time permitted by operation of the terms of the
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation

 

ANNEX I - 2

--------------------------------------------------------------------------------


 

applicable to that Subsidiary, (iv) compensation expense resulting from the
issuance of capital stock, stock options or stock appreciation rights issued to
former or current employees, including officers, of the Company, or the exercise
of such options or rights, in each case to the extent the obligation (if any)
associated therewith is not expected to be settled by the payment of cash by the
Company or any affiliate thereof, and (v) compensation expense resulting from
the repurchase of capital stock, options and rights described in clause (iv) of
this definition of Net Income.

 

“Quarterly Test Period” shall mean the twelve month period ending on the last
day of each March, June, September and December of each year.

 

“Total Debt” shall mean, the aggregate unpaid principal amount of all Loans (as
defined in the Senior Credit Agreement on such date), plus the aggregate unpaid
principal amount of all Convertible Notes owed to the Purchasers on such date.

 

“Total Debt Ratio” shall mean, at any date of determination, for the Company
individually and collectively on a consolidated and consolidating basis, the
ratio of (a) Total Debt for the Quarterly Test Period most recently ended before
such date to (b) EBITDA for the Quarterly Test Period.

 

“Total Debt Service” shall mean for any period, for the Company individually and
collectively on a consolidated and consolidating basis, the sum of (i) scheduled
or other required payments of principal on Indebtedness, (ii) any other cash
fees due or payable in connection with any Indebtedness, and (iii) Interest
Expense (excluding any non-cash interest or non-cash charges accrued for such
period with respect to the fees and expenses paid by the Company in connection
with the January 10, 2002 closing of the Senior Credit Agreement, the fees and
expenses paid by the Company in connection with the CapitalSource Eighth
Amendment, any exit fees payable under the Senior Credit Agreement and the
closing fees and expenses and any premium paid or payable with respect to the
Convertible Notes and the Eighth Amendment to the Agreement dated February 18,
2005).

 

ANNEX I - 3

--------------------------------------------------------------------------------